Title: George Jefferson to Thomas Jefferson, 25 November 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  Dear Sir 
                  Richmond 25th Novr 1811
          
		  
		  Having received the form of the bond which I am to execute previous to entering upon the duties of my office, I avail myself of your kind offer of joining me in it, and now inclose it for your signature.
          I have not inserted the third name, as I wish to take the chance (small as it is) of Mr Gibson’s return previous to my departure: there being but very few persons to whom I like to lay myself under such an obligation, which greatly enhances the favor you have done me—for which, to say
			 nothing of your many other kindnesses, I can never sufficiently thank you.
          Have the goodness to inclose the bond to Gibson & Jefferson, as, should there be any delay in the mail, I may possibly be gone before it is returned, in which case I shall leave a letter in which for it to be inclosed, with orders for it to be
			 forwarded.
          I am Dear Sir Your ever faithful friend
                  Geo. Jefferson
        